[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                DEC 11, 2007
                               No. 07-11829                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 06-80968-CV-WPD


DENNIS H. LENTIN,

                                                               Plaintiff-Appellant,

                                     versus

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (December 11, 2007)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     Having carefully reviewed the briefs and the record, and finding no error in
the district court’s order granting summary judgment, we conclude that the

judgment is

      AFFIRMED.




                                         2